                                                                          Page 1 of 2

                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

ROLAND C. SAINTLOT,
Inmate No. Y45056,
      Plaintiff,

vs.                                               Case No.: 3:18cv1334/LAC/EMT


LIEUTENANT STOKES and
SERGEANT DICE,
     Defendants.
________________________/

                                     ORDER

      The chief magistrate judge issued a Report and Recommendation on June 8,

2021 (ECF No. 60).       The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is ORDERED:

      1.     The chief magistrate judge’s Report and Recommendation (ECF No.

60) is adopted and incorporated by reference in this order.
                                                                             Page 2 of 2


       2.     Defendants’ Motion for Summary Judgment (ECF No. 48) is

GRANTED.

       3.     The clerk of court is directed to enter judgment in accordance with this

order and close the case.

       DONE AND ORDERED this 8th day of July, 2021.



                                 s/L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:18cv1334/LAC/EMT
